ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-186 and DRB 14U187, concluding that JOHN J. PALITTO, JR., of HADDONFIELD, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.15(a) (commingling trust and personal funds), RPC 1.15(b) (failure to promptly disburse client funds), RPC 1.15(d) (failure to comply with recordkeeping requirements of Rule 1:21-6), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to deposit all unidentified funds remaining in his trust account with the Superior Court Trust Fund within thirty days after the filing date of the Court’s Order;
And good cause appearing;
It is ORDERED that JOHN J. PALITTO, JR., is hereby reprimanded; and it is further
ORDERED that within thirty days after the filing date of the Court’s Order, respondent shall deposit all unidentified funds *257remaining in his attorney trust accounts with the Superior Court Trust Fund pursuant to Rule 1:21 — 6(j); and it is further
ORDERED that the requirement in the Order filed June 11, 2013, that respondent practice law under the supervision of a practicing attorney is hereby vacated; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of ihis State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.